IN THE
                         TENTH COURT OF APPEALS



                                No. 10-17-00136-CV

         IN RE KENNETH CASEY, JR., INDIVIDUALLY
          AND AS NEXT FRIEND OF K.C., A MINOR,
  DIANN WILSON CASEY, KOREY CASEY, AND TERRI SYMONDS


                               Original Proceeding


                          MEMORANDUM OPINION


      Relators’ petition for writ of mandamus is denied.




                                              AL SCOGGINS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed June 14, 2017
[OT06]